UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 07-4861



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


HOWARD DESHAWN RANDOLPH,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
District Judge. (3:06-cr-00241)


Submitted:   March 31, 2008                   Decided:   May 21, 2008


Before MICHAEL, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, Lex A. Coleman, Assistant Federal Public
Defender, Charleston, West Virginia, for Appellant.    Charles T.
Miller, United States Attorney, Karen L. Bleattler, Assistant
United States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Following a guilty plea, Howard Deshawn Randolph was

convicted of possession of a firearm by a convicted felon, in

violation of 18 U.S.C. § 922(g)(1)(2000), and sentenced to 70

months in prison.        Randolph appeals, contending that: (1) the

district court erred in denying the motion to suppress the firearm

because the search warrant was not based upon probable cause, and

(2) the district court improperly applied a four-level sentencing

enhancement pursuant to U.S.S.G. § 2K2.1(b)(6).             Finding no error,

we affirm.

          Randolph      first     asserts     that    the    search    warrant

application was deficient because it was based upon bare bones

assertions    that      were    neither     sufficiently      reliable       nor

corroborated.      In   the    alternative,    Randolph     argues    that   the

district court erred by not holding a hearing pursuant to Franks v.

Delaware, 438 U.S. 154 (1978), arguing that the search warrant was

obtained as the result of false material representations by an

unreliable    confidential      informant   that     were   relayed    to    the

magistrate with reckless disregard for the truth.

          Legal conclusions underlying the denial of a motion to

suppress are reviewed de novo, while factual findings are reviewed

for clear error.     United States v. Moreland, 437 F.3d 424, 429 (4th

Cir.), cert. denied, 126 S. Ct. 2054 (2006).                 The evidence is

construed in the light most favorable to the party prevailing


                                    - 2 -
below.    United States v. Seidman, 156 F.3d 542, 547 (4th Cir.

1998).

           In reviewing the propriety of issuing a search warrant,

the   relevant   inquiry   is   whether,   under   the   totality   of   the

circumstances, the issuing judge had a substantial basis for

concluding that there was probable cause to issue the warrant.

Illinois v. Gates, 462 U.S. 213, 238 (1983).         The facts presented

to the issuing judge need only convince a person of reasonable

caution that contraband or evidence of a crime will be found at the

place to be searched.      Texas v. Brown, 460 U.S. 730, 742 (1983).

We afford great deference to the district court’s findings of

probable cause.    Gates, 462 U.S. at 236.

           Here, Huntington police arrested witness Davis and found

a crack pipe and cocaine on her person.              Davis informed the

officers that she received the drugs fifteen minutes earlier from

a man named Deshawn, in rooms 122 and 225 of the Ramada Inn, and

that she observed both drugs and guns in the rooms.          The officers

confirmed that the same man, Howard Deshawn Randolph, rented rooms

122 and 225 under his name.     Based upon this information, a warrant

issued.   Although the precise location of Davis’s arrest is in

dispute, Davis possessed cocaine base instead of mere “cocaine” as

the search warrant stated, and Davis was arrested for trespass,

suggesting officers knew her, these minor inconsistencies do not

call into question Davis’s statements to police describing where


                                  - 3 -
she obtained the drugs, Randolph’s name, and the exact location of

where the drugs and guns would be found.            As the district court

pointed out, Davis was facing criminal charges so she had great

incentive to provide accurate information in order to better her

position.    Because probable cause existed for the search warrant,

we conclude the district court did not err in denying Randolph’s

motion to suppress the firearms.

            Next, Randolph argues that the district court erred by

not holding a Franks hearing to determine the reliability of the

evidence    in   the   affidavit   upon   which   the   warrant   was   based.

Randolph did not move for a Franks hearing in the district court;

thus, the court had no reason to order such a hearing.                     The

district court found the information provided by police in the

affidavit to be truthful.      The statement that Davis was found with

cocaine on her person instead of “crack” cocaine does not negate

her statement that she received drugs from the Defendant. Randolph

fails to demonstrate why a Franks hearing was warranted, and we

conclude the district court did not err when it did not convene

such a hearing on its own initiative.

            Randolph next contends that the district court erred when

it applied U.S.S.G. § 2K2.1(b)(6) to enhance his sentence.                The

court found that Randolph possessed the firearms in connection with

the felony offense of distribution of drugs. Section § 2K2.1(b)(6)

provides for a four-level enhancement if a defendant “used or


                                    - 4 -
possessed any firearm or ammunition in connection with another

felony offense.”    “The purpose of this enhancement is to ensure

that a defendant receives more severe punishment if, in addition to

committing a firearms offense within the scope of § 2K2.1, he

commits a separate felony offense that is rendered more dangerous

by the presence of a firearm (or facilitates another person’s

commission of an offense involving a firearm).”     United States v.

Blount, 337 F.3d 404, 406 (4th Cir. 2003) (citing United States v.

McDonald, 165 F.3d 1032, 1037 (6th Cir. 1999)).

           Following United States v. Booker, 543 U.S. 220 (2005),

a sentencing court continues to make factual findings concerning

sentencing factors by a preponderance of the evidence.        United

States v. Morris, 429 F.3d 65, 72 (4th Cir. 2005), cert. denied,

127 S. Ct. 121 (2006).       A sentencing court may consider any

evidence   at   sentencing    that   “has   sufficient   indicia   of

reliability.”   See U.S.S.G. § 6A1.3(a).

           To apply an enhancement pursuant to § 2K2.1(b)(6), a

district court must find both (1) that a firearm was used and (2)

that such use was “in connection with another felony offense.”

United States v. Garnett, 243 F.3d 824, 828 (4th Cir. 2001)

(quoting U.S.S.G. § 2K2.1(b)(5)). Whether a defendant has actually

possessed a firearm in connection with another felony offense is a

factual question.   Id.   Accordingly, the district court’s decision

to enhance Randolph’s offense level pursuant to § 2K2.1(b)(6) is


                                - 5 -
reviewed for clear error.         United States v. Green, 436 F.3d 449,

456 (4th Cir. 2006).        This deferential standard of review requires

reversal only if this court is “left with the definite and firm

conviction that a mistake has been committed.”               United States v.

Stevenson, 396 F.3d 538, 542 (4th Cir. 2005) (quoting Anderson v.

City of Bessemer, 470 U.S. 564, 573 (1985)).

             This   court   has   analogized    the   “in    connection   with”

language in § 2K2.1(b)(6) to the definition of “in relation to” in

18 U.S.C. § 924(c) (2000).            Garnett, 243 F.3d at 828; United

States v. Nale, 101 F.3d 1000, 1003-04 (4th Cir. 1996).                        In

Smith v. United States, 508 U.S. 223 (1993), “the Supreme Court

determined that the ‘in relation to’ language of § 924(c) could be

satisfied by proving that a weapon facilitated or potentially

facilitated the offense.”         Nale, 101 F.3d at 1003.          Additionally,

this court, in the context of § 924(c), has stated that a firearm

is used “in relation to” another felony offense “if the firearm was

present for protection or to embolden the actor.” United States v.

Lipford, 203 F.3d 259, 266 (4th Cir. 2000).                  However, the “in

connection with” requirement in § 2K2.1(b)(6) is not satisfied

where the presence of the firearm is the result of mere accident or

coincidence.       United States v. Blount, 337 F.3d 404, 411 (4th Cir.

2003). Accordingly, the Government was required to prove more than

the   mere   presence     of   the   firearm    but   also   that    Randolph’s

possession    of    a   firearm   facilitated    or   had    the    tendency   to


                                     - 6 -
facilitate his drug sales or was present for protection or served

to embolden him.

          The probation officer assigned the weapons enhancement

because the two firearms were found in the hotel room along with

three baggies and two hand-rolled cigars of marijuana, four baggies

of cocaine, digital scales, and $334 in cash.     Because the drugs

were found in small baggies, the Government argued that they were

packaged for distribution, and indeed, Randolph distributed cocaine

to Davis by sharing it, even if he did not sell it to her.

Randolph explained the drugs were purchased in more than one

transaction, therefore, they were packaged in separate baggies, and

he had no intention of selling the drugs but was “partying” with

others on his last night in town. Randolph accepted responsibility

for the firearms in the room and explained that he bought a weapon

for protection, but argued that the firearms were not connected to

the drugs found in the room beyond mere presence.      He explained

that the firearms and his other belongings were in the hotel room

because it was his last night in Huntington before he moved.

          The district court agreed with the Government, and found

that Randolph met the technical definition of “distribution” when

he shared cocaine with Davis.   The court also found that the manner

in which the drugs were packaged, along with the digital scales,

suggested distribution.   The court found that the firearms were

possessed in connection to the felony distribution because the


                                - 7 -
Government proved that the firearms were for Randolph’s protection

and were not merely present by happenstance.      On this record, we

conclude the district court did not commit “clear error” when it

enhanced Randolph’s sentence pursuant to § 2K2.1(b)(6).

            Accordingly,   we   affirm   Randolph’s   conviction   and

sentence.    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                             AFFIRMED




                                 - 8 -